Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul. 18, 2022 has been entered.

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jul. 18, 2022. Claims 1-7, 13-14, 16-31, 34-36 and 38-39 are pending. Claims 30-31 are withdrawn. Claims 1-7, 13-14, 16-29, 34-36 and 38-39 are currently examined. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 13-14, 16-29, 34-36 and 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The base claim 1, as amended, introduces new matter.
Claim 1 recites “b) the threshold amount distinguishes reference biological samples of reference subject with a known tumor from reference biological samples of reference subjects without the known tumor”. The Specification mentions the word “threshold” throughout the text. However, it does not teach a “threshold amount” that distinguishes “reference biological samples of reference subject with a known tumor from reference biological samples of reference subjects without the known tumor”. In fact, the Specification is silent on the terms of “reference biological samples” and “reference subjects” with or without a tumor. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 13, 14, 16-28 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (Cancer 2013;119:1838–44; of record in the Office action mailed on Dec. 17, 2019).
Base claim 1, as amended, is directed to a method of screening and treating a subject for a tumor, the method comprising selecting a subject, and administering a treatment to the subject effective to treat a tumor in the subject, wherein:  a) the selecting comprises (i) receiving results of an assay of a biological sample of the subject measuring an amount of cell-free nucleic acid from an Epstein-Barr Virus (EBV) in the biological sample, and (ii) identifying the amount of EBV cell-free nucleic acid in the biological sample as being above a threshold amount; b) the threshold amount distinguishes reference biological samples of reference subjects with a known tumor from reference biological samples of reference subjects without the known tumor; c) the subject and the reference subjects are characterized by one or more of the following: (i) age 40 years old; (ii) smoking status is a smoker; or (iii) mean outdoor ambient temperature on a day the biological samples were collected at a location within 50 km of a location at which the respective biological samples were collected is below 30oC; and d) the treatment is selected from the group consisting of: chemotherapy, radiation therapy, surgery, and antibody therapy.
Claim 1 specifies two steps: 1) selecting a subject, and 2) administering a treatment to the subject effective to treat a tumor in the subject. The claim defines the selecting step as receiving results of an assay measuring an amount of cell-free nucleic acid in a sample, and identifying the amount as being above a threshold amount. The selecting step does not require an actual assay that measures a cell-free nucleic acid amount. Instead, it only requires that one who carries out the claimed method passively “receive” assay results and “identify” the results received as being above a threshold amount. Both the actions of receiving and identifying encompass mental processes.  E.g. the action of receiving results may involve see a report on a medium (e.g. a paper or computer screen), and the action of identifying may involve a mental process comparing a value seen on the report with another value (a “threshold amount”). Therefore, the step of selecting a subject specified in the claims represent a mental step, and bears little patentability weight. The item b) describes the term “threshold amount”, and item c) characterizes “the subject” who is to be treated and “reference subjects” who are associated with the “threshold amount”. Neither b) nor c) represent active steps in the claimed method. 
Chan teaches that nasopharyngeal carcinoma (NPC) is prevalent in Southeast Asia, that plasma Epstein-Barr virus (EBV) DNA has been developed as a tumor marker for NPC. It teaches that in the study the authors investigated whether plasma EBV DNA analysis is useful for NPC surveillance. Chan concludes that plasma EBV DNA analysis proved useful for detecting early NPC in individuals without a clinical suspicion of NPC. See Abstract.
Specifically, Chan teaches that a total of 1318 volunteers ages 40 to 60 years were prospectively recruited, that plasma EBV DNA and serology for viral capsid antigen immunoglobulin A (IgA) were measured, among them 3 were patients with diagnosed NPC at enrollment. See e.g. Abstract. Chan teaches that patent 1 was a man aged 50 years who was completely free of nasal or aural symptoms but was noticed a small neck lump 3 months before joining the study, that at enrollment his plasma EBV DNA concentration was 198 copies/mL, and he was negative for EBV IgA-VCA, that the plasma EBV DNA concentration, obtained on the day of endoscopy, increased to 415 copies/mL, that, because of this finding, an MRI image was obtained and revealed a small tumor in the nasopharynx together with multiple, small lymph nodes in the neck (Fig. 1), and that the patient received radiotherapy with concurrent chemotherapy. See e.g. page 1840, right column.  Chan further teaches that patient 2 was a woman aged 46 years who was completely asymptomatic, that her plasma EBV DNA concentration at recruitment was 28 copies/mL, and her EBV IgA-VCA test was negative, and that nasal endoscopy revealed a highly suspicious lesion, which was confirmed as an undifferentiated NPC on histologic examination. Her plasma EBV DNA concentration increased to 88 copies/mL 30 days later (Fig. 2, middle). She received radiotherapy. See e.g. page 1841, para bridging left and right columns.
Here, the treatment of patients 1 and 2 involve processes of screening and treatment of a subject above 40 years of age and smoker (patient 1), comprising receiving and considering results from various assays including an assay on a biological sample from the subject measuring cell-free EBV DNA, which is considered as indistinguishable from the selecting step as claimed, and administering a treatment of radiotherapy to the subject.  
Regarding claims 2-7, 13, 17-22 and 38, these claims recite “reference subjects”, “threshold amount” and/or “second indicator” related with the selecting step. As indicated above, the selecting step represents a mental process, and carry little patentability weight. 
Regrading claims 24-26, Chan teaches that plasma EBV DNA can be measured by PCR (see e.g. page 1839, right column, para 2), including real-time quantitative PCR (qPCR) (see e.g. reference 17 cited by Chan).    
Accordingly, Chan anticipates claims 1-7, 13, 14, 16-28 and 38. 
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29, 34, 35, 36 39 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (Cancer 2013;119:1838–44; of record in the Office action mailed on Dec. 17, 2019), as applied above, in view of Manekas et al. (US 2017/0037132 A1, published on Feb. 9, 2017).
Claim 29 further specifies that the treatment of claim 1 comprise surgical removal of tumor tissue. Claim 34-36 further specify that the treatment of claim 1 comprises antibody therapy. Claim 39 specifies that the tumor in the subject and the known tumor of the reference subjects of claim 1 is a lymphoma or stomach cancer.
Relevance of Chan is set forth above. However, Chan is silent on if the treatment for NPC can be surgical removal of tumor tissue or antibody therapy, and Chan is silent on lymphoma or stomach cancer.
 Manekas teaches that cancers believed to be linked to EBV include, but are not limited to, nasopharyngeal carcinoma (NPC), gastric adenocarcinomas and lymphomas, and that treatment for these cancers may include antivirals, anti-PD-1 antibodies (e.g. nivolumab), and surgical resection of cancerous tissue. See e.g. [0066].
For claims 29 and 34-36, it would have been prima facie obvious for one of ordinary skill in the art at the time of invention to substitute to radiotherapy and/or chemotherapy for the treatment of NPC in Chan with surgical resection and/or antibody therapy for EBV-associated cancers disclosed in Manekas, because, based on the teachings of Manekas, surgical resection and antibody therapy are also known and used in EBV-associated cancer treatment.
For claim 39, it would have been prima facie obvious for one of ordinary skill in the art at the time of invention to request a plasma EBV DNA test using the same method disclosed in Chan before performing a treatment to a lymphoma or gastric adenocarcinomas (a stomach cancer), based on the teachings that these cancer types may also be associated with EBV infection. One would have been motivated to do so for the same reasons disclosed in Chan, e.g., to investigate whether plasma EBV DNA analysis is useful for surveillance of other EBV-linked cancers, such as lymphoma or gastric adenocarcinomas (a stomach cancer).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648